Title: To George Washington from John Fitzgerald, 6 June 1786
From: Fitzgerald, John
To: Washington, George



Dear Sir
Alexandria 6th June 1786

Soon after I was honor’d by the receipt of your letter this morning, I had an opportunity of seeing Colo. Gilpin & we have concluded to go up to George Town tomorrow[.] Colo. Deakins promises, in a letter received to day, that he will not part with any of them untill the Company, if they want any, have a choice.
From the mention made of the Blacksmith by Mr Dillon & others, I expect he will be very suitable for the Works, & also one or two of the Stone Masons[.] I think we had better not exceed the Number of 25 at this time, & not near so many unless appearances are very favorable.
From the best accots I have been able to get from the falls, the fresh has not at any one time been higher than it was in the Spring, altho’ both Potomack & Shenandoah were higher than they have been known since the year 1771, but fortunately, Potomack fell before Shenandoah began to rise so that the Violence of both did not Cooperate[.] In this part of the River the Easterly Winds which blew almost incessantly heighten’d the appearance of the fresh by the quantity of tide water which was driven up.
By first opportunity after my return I will inform you of what we have done. I am with affectionate Esteem Dear Sir Your Obed. Servant

John Fitzgerald

